Order dated January 31, 1941, granting reargument and upon reargument adhering to the original decision which, among other things, denied plaintiff’s motion for examination of defendant before trial as to item “ 3,” modified by striking from the second ordering paragraph everything following the word “ reargument,” and in place thereof inserting a provision granting plaintiff’s motion for examination of defendant as to the whole of item “ 3 ” in addition to the items heretofore granted. As thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to the appellant, the examination to proceed on five days’ notice. In the opinion of the court the defendant may properly be examined on all matters stated in item “ 3.” The appeal from the order dated January 9, 1941, is dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See post, p. 1095.]